Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/24/2022.  Claims 1-10, 13-16, 19-22, 25, 26 and 49-74 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,095,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments against the interpretation of claims 1-10 under 35 USC 112(f) because prong A of the three-step test is not satisfied, the examiner respectfully disagrees.
Applicant argues that the specification designates the terms “characteristic identifier,” “respondent identifier,” “count determiner,” “population estimator,” “audience sampler,” “recapture probability estimator,” and “sample determiner” as structural elements.  However, paragraph [0064] of the published specification clearly states that these elements can be implemented in software only.

Applicant argues that USPTO databases provide evidence that the terms should be interpreted as structural elements.  However, in related US Patent No. 11,095,940 similar terms were interpreted under 35 USC 112(f).
Accordingly, the terms do not have specific structural meaning and prong A of the three-step test is satisfied.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 


Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
a characteristic identifier to determine whether;
a respondent identifier to determine whether; 
a count determiner to: increase a total capture count by one; 
a count determiner to: increase a unique capture count by one; and
a population estimator to determine a population estimate;
an audience sampler to accumulate an audience sample;
a recapture probability estimator to estimate the recapture probability;
a sample determiner to determine a number; 
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 2 and 7, paragraphs [0019]-[0058].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 13-16, 19-22, 25, 26 and 49-74 are allowable because the prior art fails to teach or suggest an apparatus to estimate audience population, the apparatus comprising: a characteristic identifier to determine whether respective ones of respondents are associated with a characteristic; a respondent identifier to determine whether the respective ones of the respondents are recaptured based on a comparison of a person identifier corresponding to respondents associated with the characteristic and a database of previously identified person identifiers; a count determiner to: in response to the respective ones of the respondents exhibiting the characteristic, increase a total capture count by one; and in response to detecting unique instances of the respective ones of the respondents exhibiting the characteristic, increase a unique capture count by one; and a population estimator to, in response to a recapture probability satisfying a recapture threshold, determine a population estimate having the characteristic based on the total capture count, the unique capture count, and a number of available samples, as recited in the claims.
The closest prior art, Merrill (US 8,849,998), discloses estimating the size of a population accessing a resource.  However, Merrill does not disclose estimating an audience population in response to a recapture probability satisfying a threshold as claimed.  Merrill either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheppard et al. (US 2020/0167808)
Funkhouser et al. (US 2020/0058037)
Ramnani et al. (US 10,353,894)
Sheppard et al. (US 2018/0315060)
Rothman et al. (US 2018/0070329)
Rothman et al. (US 9,788,158)
Sheppard et al. (US 2016/0191970)
Zhang et al. (US 9,244,976)
Rao et al. (US 2015/0262201)
Rao et al. (US 8,973,023)
Gasnier (US 2015/0058876)
Doe (US 2014/0280891)
Merrill (US 2014/0006596)
Fuhrer (US 2012/0072940)
Doganaksoy et al. (US 2009/0083132)
Eldering et al. (US 2007/0240181)
Banks et al. (US 2003/0101028)
Banks et al. (US 6,470,298)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN R SCHNURR/Primary Examiner, Art Unit 2425